DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-20 allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 12/9/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/19/2020 is withdrawn.  Claims 16-20 , directed to non-elected inventions no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Sims (US 2013/0019611) in view of Woods (US 2010/0199687).
The prior art of record when considered as a whole, when considered alone or in combination, does not teach or anticipate:
A thermoelectric control unit adapted for regulating liquid temperature in a hydraulic circuit, the control unit comprising: a housing; a liquid reservoir for containing a liquid inside the housing, and comprising a liquid outlet and a liquid return; a conduit assembly extending from the liquid outlet to the liquid return; a pump adapted for moving the liquid through the conduit assembly within the hydraulic circuit; a heat exchanger in communication with the liquid reservoir, wherein the heat exchanger includes a first heat sink and a second heat sink, wherein the first heat sink includes a first plurality of fins and the second heat sink includes a second plurality of fins; wherein the first plurality of fins extends from the first heat sink into the liquid reservoir; wherein the second plurality of fins extends from the second heat sink into the liquid reservoir; a first cooling module located adjacent to the first heat sink and a second cooling module located adjacent to the second heat sink; wherein the first cooling module functions to cool the first heat sink and wherein the second cooling module functions to cool the second heat sink, thereby cooling the liquid contained in the liquid reservoir; and wherein the first plurality of fins is interleaved with the second plurality of fins.
Sims teaches a thermoelectric control unit (Title, Abstract) for regulating liquid temperature in a hydraulic circuit (Fig. 1), with a liquid reservoir (62, Fig. 5, paragraph [0086]) 
the heat exchanger includes a first heat sink and a second heat sink, wherein the first heat sink includes a first plurality of fins and the second heat sink includes a second plurality of fins; wherein the first plurality of fins extends from the first heat sink into the liquid reservoir; wherein the second plurality of fins extends from the second heat sink into the liquid reservoir; a first cooling module located adjacent to the first heat sink and a second cooling module located adjacent to the second heat sink; wherein the first cooling module functions to cool the first heat sink and wherein the second cooling module functions to cool the second heat sink, thereby cooling the liquid contained in the liquid reservoir; and wherein the first plurality of fins is interleaved with the second plurality of fins.
Therefore, in the Examiner’s opinion the modification would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claims 1, 16, and 20, with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763